Citation Nr: 1524266	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Veteran testified at a Board videoconference hearing.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in an April 2015 communication, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service connection for hypertension.

2.  Evidence received since the July 2002 rating decision denying service connection for hypertension relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service connection for hypertension is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).

2.  Evidence received since the July 2002 rating decision with regard to hypertension is new and material and reopening of the claim of service connection for hypertension is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

The RO denied the Veteran's claim of service connection for hypertension in a July 2002 rating decision, finding that there was no evidence linking his current hypertension to his service-connected diabetes mellitus type II.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).

The evidence received since the July 2002 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, during his videoconference hearing, the Veteran testified that he noticed a correlation between high blood sugar levels and elevated blood pressure.  He also stated that he was told by at least two doctors that his hypertension may be related to his diabetes mellitus type II.  This new evidence addresses a reason for the previous denial, that is, a causal relationship between hypertension and service-connected diabetes mellitus type II.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim of service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, is granted.


REMAND

After reviewing the claims file, including lay statements submitted by the Veteran, the Board finds that the remaining issues on appeal must be remanded for additional evidentiary development.

With respect to the claim for hypertension, the record indicates that a VA evaluation was performed in April 2011 with the examiner opining that the Veteran's diabetes mellitus type II "does not cause" his hypertension.  However, because the examiner did not provide a rationale in support of his conclusion, the Board finds this opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, the examiner did not opine as to whether it was at least as likely as not that the Veteran's hypertension was aggravated by his diabetes mellitus type II.  See 38 C.F.R. § 3.310(b) (any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected).  Thus, an addendum opinion is needed to clarify, with supporting rationale, whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus type II, including any medications taken therefore.

Furthermore, the Board notes that although the Veteran's medical records show no evidence of diagnosis or treatment for hypertension until many years after his separation from service, he suggested during his videoconference hearing that he was unsure when his hypertension originated.  He also testified that his hypertension may have been associated with his service-connected posttraumatic stress disorder (PTSD).  Given the ambiguous etiology of the Veteran's hypertension, the addendum opinion should also discuss whether hypertension was related to service on a direct basis, and whether it was caused or aggravated by his PTSD.

An addendum opinion is also needed to clarify the etiology of the Veteran's erectile dysfunction.  Similar to the hypertension finding, the April 2011 VA examiner's opinion regarding the etiology of the Veteran's erectile dysfunction lacked a detailed rationale, and is therefore inadequate to support a final judgment.  The April 2011 opinion also failed to discuss whether the Veteran's erectile dysfunction was aggravated by his diabetes mellitus type II (including any medications taken therefore).  Additionally, the record contains an April 2015 VA medical opinion stating, "I agree DMII cause of ED," thus indicating positive medical evidence of a nexus.  The addendum opinion should specifically comment on the April 2015 opinion, and, if ultimately no nexus is found, explain and reconcile the conflicting medical evidence.

Lastly, the Veteran testified during his videoconference hearing that he applied for Social Security Administration (SSA) disability benefits due to symptoms of his diabetes mellitus type II, but was denied.  A review of the record reveals that VA has made no attempts to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claims).  The RO should therefore obtain any relevant SSA records, as well as any outstanding VA treatment records, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records for the period from August 2010 to the present.

2.  Obtain relevant Social Security Administration records involving the Veteran.

3.  Return the claims file to the examiner who completed the April 2011 examination for an addendum opinion regarding the claim for hypertension.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented hypertension.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus type II or service-connected PTSD, or any medications taken therefore.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred in or aggravated by service, to include as a result of exposure to herbicides.

4.  Next, the AOJ should return the claims file to the examiner who completed the April 2011 examination for an addendum opinion regarding the claim for erectile dysfunction.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented erectile dysfunction.  The examiner should specifically comment on the April 2015 VA opinion stating that his erectile dysfunction is caused by diabetes mellitus type II.

After reviewing the entire record and discussing the April 2015 positive nexus opinion, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is caused or aggravated by service-connected diabetes mellitus type II or service-connected PTSD, or any medications taken therefore.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was incurred in or aggravated by service.

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


